Case 2:19-cv-03773-MMB Document1 Filed 08/22/19 Page 1 of 16

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

JENNAE HAMID, ez. al.
3 Maple Street :
Downingtown, PA 19335 : CIVIL ACTION NO.:

Plaintiffs, ; COMPLAINT AND JURY DEMAND

Vv. : COLLECTIVE AND CLASS ACTION
: ON BEHALF OF ALL SIMILARLY
THE CHESTER COUNTY HOSPITAL, — : SITUATED PERSONS
d/b/a PENN MEDICINE :
701 E. Marshall Street
Westchester, PA 19380
and
UNIVERSITY OF PENNSYLVANIA
HEALTH SYSTEM
3400 Spruce Street
Philadelphia, PA 19104

Defendants.

 

COLLECTIVE AND CLASS ACTION COMPLAINT

Jennae Hamid (hereinafier referred collectively as “Plaintiff,” unless otherwise
indicated), on behalf of herself and all employees/former employees who are similarly situated to
her (as described infra) hereby bring this collective and class action against Defendants.

INTRODUCTION

1. Plaintiff has initiated the instant collective and class action(s) to redress violations
by Defendants of the Fair Labor Standards Act “FLSA” (29 U.S.C. §§ 201, ef. seg.), the
Pennsylvania Minimum Wage Act (“PMWA” - 43 Pa. Stat. Ann. §§ 333.101-333.115), and the
Pennsylvania Wage Payment and Collection Law (“PWPCL” ~ 43. Pa. Sta. Ann. §§ 260.1, e7.

seq.). Plaintiff specifically asserts in this lawsuit that Defendants have intentionally, knowingly,
Case 2:19-cv-03773-MMB Document 1 Filed 08/22/19 Page 2 of 16

and despite complaints having been made by personnel such as Plaintiff, continued to illegally
deprive hourly-paid nurses owed wages and overtime compensation.
JURISDICTION AND VENUE

2. This Court, in accordance with 28 U.S.C. 1331, has jurisdiction over Plaintiffs’
claims because they arise under a federal law - the FLSA. There lies supplemental and/or
ancillary jurisdiction over Plaintiffs’ state-law claims as they arise out of the same common
nucleus of operative facts as Plaintiffs’ federal claims.

3. This Court may properly maintain personal jurisdiction over Defendants because
their contacts with this State and this judicial district are sufficient for the exercise of jurisdiction
in order to comply with traditional notions of fair play and substantial justice, satisfying the
standard set forth by the United States Supreme Court in International Shoe Co. v. Washington,
326 U.S. 310 (1945) and its progeny.

4, Pursuant to 28 U.S.C. §1391(b)(1) and (b)(2), venue is properly laid in this
district because all of the acts and/or omissions giving rise to the claims set forth herein occurred
in this judicial district.

PARTIES

5. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

6, Plaintiff is an adult sui juris individual with a residential address as set forth
above.

7. The University of Pennsylvania Health System (“Defendant UPHS”) is a major

multi-hospital health system headquartered in Philadelphia, Pennsylvania. One of the hospitals it
Case 2:19-cv-03773-MMB Document 1 Filed 08/22/19 Page 3 of 16

oversees, manages, and operates as part of its enterprise and system is Chester County Hospital
(“Defendant CCH”).

8. Defendant UPHS is the employer of Plaintiff, administers her employment
benefits, pays her through its payroll, requires her to follow its practices and policies, and is her
employer pursuant to its own personnel documentation. Defendant CCH is also a direct employer
of Plaintiff where she physically works, follows directives of Defendant CCH management (who
in turn report to Defendant UPHS management), and Defendant CCH oversees all aspects of
nursing staff within its facilities (and overall hospital)

9. Defendants are properly considered a single, joint and/or integrated employer as
they:

(a) Both oversee compensation, benefits, and human resources matters for
nursing employees such as Plaintiff;

(b) Both direct, give policies to, and coordinate the work of nurses such as
Plaintiff;

(c) Both have the ability to compensation, transfer, demote, pay, hire and
terminate nursing employees such as Plaintiff;

(d) Both appear on business and personnel documentation of nursing employees
such as Plaintiff;

(e) Both advertise as the same enterprise and operation in advertising and the
internet;

(f) Both share resources, management, oversight of operations, and
responsibilities of employees (such as Plaintiff) and patients; and

(g) Both were directly aware of hospital-wide unlawful denial of compensation
and overtime owed to Plaintiff and similarly situated employees but
knowingly failed to correct such illegal conduct, despite joint ability to
prevent and/or remedy same.
Case 2:19-cv-03773-MMB Document1 Filed 08/22/19 Page 4 of 16

10. At all times relevant herein, Defendants acted by and through their agents,
servants, and employees, each of whom acted at all times relevant herein in the course and scope

of their employment with and for Defendant.

 

FACTUAL BACKGROUND
11. The foregoing paragraphs are incorporated herein in their entirety as if set forth
in full.
12. Plaintiff has been nursing staff for Defendants for approximately 8 years. In

particular, Plaintiff has worked for Defendants as an hourly-paid, Registered Nurse (“RN”).
(A) Scope of Class & Collective Action:
13. Plaintiff pursues the above-captioned lawsuit on behalf of herself and all
similarly situated employees. By similarly situated, Plaintiff intends this lawsuit to include:
(1) Only individuals who have been physically employed within Defendant CCH

physically for Defendants within the 3 years preceding the filing of his lawsuit
and anytime through the present and pendency of this lawsuit; and

 

(2) Only nursing staff of Defendants, inclusive of Registered Nurses (“RNs”) and
Licensed Practical Nurses (“LPNs”) as they have, based upon Plaintiffs work,
experience, and observations performed similar roles, worked similar
schedules, and have been treated in the same manner.! RNs and LPNs are
hereinafter collectively referred to as “Nursing Staff.”

(B) Plaintiff seeks relief for 4 types of policy-based violations that are
uniformly applied (albeit unlawfully) to Nursing Staff, as follows:

14. Plaintiff and all Nursing Staff — all of whom are non-exempt employees and
entitled to overtime compensation - experience many types of wage and overtime violations on a

weekly basis, in the past and presently. In order to outline such violations, Plaintiff herein uses as

 

' The anticipated scope of this lawsuit currently excludes other nursing staff such as Certified Nursing Assistants,
Nursing Assistants, and other hourly personnel. However, should it be discovered during the course of this lawsuit
that all hourly personnel are unlawfully paid as outlined in detail herein, Plaintiff(s) reserves the right to amend the
lawsuit to include such hourly personnel herein.
Case 2:19-cv-03773-MMB Document 1 Filed 08/22/19 Page 5 of 16

an example her bi-weekly pay period ending July 28, 2019, as illustrated below (which is
reflective of a pattern of violations weekly in all pay periods):

Week # 1 of Plaintiff's bi-weekly pay period
ending July 28, 2019 (7/15/18 to 7/21/18)

 

 

Sunday ‘Tuesday Wednesday Thursday Saturday

TAS/8 T/AL7/A8 7/18/18 TAS/A8 7/21/18
Hours | In: 11:00 PM In: 7:53 AM | In: 2:58 PM In: 6:53 AM In: 6:54 AM
worked | Out: 7:44 AM Out: 9:10 AM Out: 3:29 AM Out: 11:30 AM Out: 7:23 PM

 

 

 

 

 

 

 

 

Week # 2 of Plaintiff's bi-weekly pay period
ending July 28, 2019 (7/22/18 to 7/28/18)

 

Sunday Monday Tuesday Wednesday Friday Saturday
7/22/18 7/23/18 7/24/18 W25/18 7/2718 7/28/18

 

 

Hours | In: 6:54 AM In: 7:00 AM In: 10:54 PM In: 10:53 PM In: 6:54 AM In: 7:00 AM
worked | Out: 7:08 PM | Out: 3:37PM ! Out: 11:32 AM | Out: 11:19 AM | Out: 7:19PM | Out: 11:43 PM

 

 

 

 

 

 

 

15. The above-referenced 2-week timeframe (hereinafter referred to as the “July 2018
pay period example”) accurately reflects the payroll records of Defendants showing the exact
times Plaintiff clocked in for work and clocked out from work within Defendants’ timekeeping
system(s).

(1) Legal Violation 1 — Surreptitious Weekly Hourly Rate Reductions
of the Weekend Rate to Avoid Full Overtime Obligations.

16. As discussed more infra, Plaintiff's regular rate of pay per hour is $43.00 per
hour.” However, Plaintiff is entitled to a Weekend Hourly Rate of at least $48.00 per hour. And
weekend work within Defendants — as a matter of policy - has been defined as any work

performed commencing at 3:00 PM on Friday through 7:00 AM on Monday. The phrase of “at

 

? Throughout this lawsuit, pay rates will be specified. They may have modestly changed through Plaintiff's tenure
with Defendants (due to performance or entity-wide increases), but the types of violations they are used to illustrate
have been consistent.

 
Case 2:19-cv-03773-MMB Document 1 Filed 08/22/19 Page 6 of 16

least $48.00 per hour” is used herein because if Plaintiff is assigned certain weekend shifts
(typically later in the day), she is also entitled to up an additional $5.00 per hour shift
differential (making her weekend rate as high as $53.00 - $54.00 per hour).

17. An itemization Plaintiff was provided based upon complaints to her management
about wage and overtime violations reflects that Plaintiff was paid only for a total of 21 hours
at her weekend rate in the July 2018 pay period example. However, Plaintiff worked in excess
of 50 hours at her weekend rate.

18. Through numerous complaints of wage and overtime concerns internally to
Defendants’ management, Plaintiff has come to realize that Defendants have (and continue to)
illegally and without knowledge of Nursing Staff: (1) not pay them at their weekend rates when
they work overtime hours during each week; and (2) instead surreptitiously reduce their weekend
rates and pay Nursing Staff for weekend work at their regular pay rates to lessen the overall
overtime obligations. This results in both wage violations and overtime violations.

19. Plaintiff and all similarly situated Nursing Staff are not paid at a promised wage
rate for weekend work when Defendants choose to lessen overtime pay by using non-weekend
rates to lessen overtime obligations. This is a per se violation of the Pennsylvania Wage Payment
and Collection Law, 43 P.S. §§ 260.1, ef. seg., which then also creates a direct violation of state
and federal overtime laws by not paying a full overtime rate on Nursing Staffs actual wage rate.

(2) Legal Violation 2 — Non-payment of overtime properly when
holidays are worked by Nursing Staff.

20. Defendants have an unlawful business-wide policy concerning holiday and
overtime pay affecting Plaintiff and all those similarly situated which is a per se unlawful

overtime policy as applied.
Case 2:19-cv-03773-MMB Document 1 Filed 08/22/19 Page 7 of 16

21. Defendants have an express policy that requires employees to be paid a holiday
premium (1.5 x hourly rate for hours worked on holidays). Holiday pay is a wage protected and
guaranteed under the Pennsylvania Wage and Collection Law(s). See 43 P.S. § 260.2a.

22. However, Defendants have continually applied an unlawful payroll practice and
policy of not properly paying overtime compensation concerning holidays. In particular: (a) if
Plaintiff or Nursing Staff works 32 hours of non-holiday time; and (b) then works 8 hours on a
legal holiday (totaling 40 hours); (c) they are not paid overtime if they then work an additional 8
hours (or anytime over 40 hours) on a 6" day during the same week as mandated by the
Pennsylvania Minimum Wage Act and Fair Labor Standards Act. This is because Defendants
unlawfully consider the holiday pay as if paid for overtime when in fact the holiday is merely an
enhanced pay rate just for working on a particular day or shift (also creating an enhanced
overtime rate).

(3) Legal Violation 3 — Non-payment of overtime for auto-deducted
breaks.

23. Defendants have utilized different practices through Plaintiff's tenure (over many
years) of initially taking automatic break deductions and transitioning to practices whereby
Nursing Staff are supposed to indicate when they do not or are unable to take breaks.

24. ~—‘ Plaintiff often works long shifts and is so busy attending to patients that she rarely
gets to take breaks and often snacks while working or works through her breaks. Plaintiff at
times barely has time to use a restroom during her shifts; and in the event she has some
downtime, Plaintiff generally uses such time to catch up on documentation or charting.

25. Plaintiff and Nursing Staff have been the victim of auto-deducted breaks and
having breaks deducted improperly overall. This constitutes a wage violation and an overtime

violation.
Case 2:19-cv-03773-MMB Document1 Filed 08/22/19 Page 8 of 16

26. Plaintiff and Nursing Staff have unlawfully: (1) had breaks they have not taken
auto-deducted; and (2) breaks they indicated they were unable to take not properly indicated in
the payroll system.

(4) Legal Violation 4 — Overall deflated wage rates and overtime
compensation.

27. In the above-referenced July 2018 pay period example, Plaintiff worked a total of
125.5 hours during a 2-week period (at least, as counted by Defendants). Plaintiff thus worked
45 hours in the July 2018 pay period example. This type of extensive overtime was very
commonly worked by Plaintiff and similarly situated Nursing Staff within Defendants on a
weekly or bi-weekly basis.

28. Defendants have and continue provide Plaintiff and Nursing Staff with paystubs
indicating clearly the total number of hours for which they are paid. But the paystubs fail to
indicate in any reasonable manner how the calculations of total shift differentials, weekend rates,
and overtime are calculated. Indeed, multiplying the number of hours worked in the itemization
by the pay rate specified in the itemization generally fails to mathematically equal the total sum
payed in the same row or column.

29. Defendants disseminate paystubs and pay itemizations to Plaintiff and Nursing
Staff that reflect: (1} improper payment of shift differentials; (2) improper payment of overtime
rates; (3) improper payment of weekend or regular rates; (4) pay only at “regular” rates instead
of enhanced policy-based rates; and (5) overall calculate overtime pay at the lowest rates worked

by Plaintiff and Nursing Staffto deprive them of wages and/or overtime compensation.
Case 2:19-cv-03773-MMB Document1 Filed 08/22/19 Page 9 of 16

(C) The unlawful payroll practices identified herein are done so knowingly
and willfully.

30. Plaintiff complained to Defendants’ administration on numerous occasions about
not being paid wages and overtime properly. Plaintiff's complaints spanned months. She was:
(1) at times ignored; (2) at times told that is just the way it is; or (3) and on another occasion told
even though Plaintiff's concerns were legitimate, the hospital “is too poor right now” to change
its practices.

31. No reasonable business, let alone a sophisticated health system, could plausibly
believe they are engaging in good faith by and through the manner in which payroll is made to
Nursing Staff. Liquidated damages should “automatically” be awarded doubling Plaintiff and
Nursing Staff's unpaid overtime compensation.?

(D) Class and Collective Action certification will be warranted in this case.

32. Plaintiff has reviewed the above-captioned lawsuit, approved of its content, and
expressly authorizes a class and collective action.

33. The class of Nursing Staff at issue will likely be in the minimum range of 100-

500 persons. Joinder of all members ts impracticable.

 

3 See e.g. Solis v. Min Fang Yang, 345 Fed. Appx. 35 (6th Cir. 2009)(A ffirming award of liquidated damages explaining "under the Act,
liquidated damages are compensation, not a penalty or punishment, and no special showing is necessary for the awarding of such damages.
Rather, they are considered the norm and have even been referred to by this court as mandatory."); Gayle v. Harry's Nurses Registry, Inc.,
394 Fed, Appx. 714, 718 (2d Cir. 2014)(Affirming award of liquidated damages explaining there is an automatic "presumption" of
liquidated damages and "double damages are the norm, single damages the exception,” as the burden to avoid liquidated damages is a
“difficult burden."); Haro v. City of Los Angeles, 745 F.3d 1249 (9th Cir. 2014)(Affirming award of liquidated damages explaining they are
the "norm" and "mandatory" unless the employer can establish the very "difficult burden" of subjective and objective attempts at FLSA
compliance); Chao v. Barbeque Ventures, LLC, 547 F.3d 938, 942 (8th Cir. 2008)(Affirming award of liquidated damages explaining that
the employer mistakenly argues its non-compliance was not willful, misunderstanding the high burden to show affirmative steps of
attempted compliance and research of the FLSA and separately that its diligence and belief m non-payment of overtime was also
objectively reasonable.); Chao v. Hotel Oasis, Inc., 493 F.3d 26 (1st Cir. 2007)(Affirming award of liquidated damages explaining that they
will always be considered the "norm" in FLSA cases); Lockwood v. Prince George's County, 2000 U.S. App. LEXIS 15302 (4th Cir.
2000)(Affirming award of liquidated damages explaining they are the "norm" and that an employer may not take an ostrich-like approach
and refuse to research its obligations under the FLSA and to objectively explain why it failed to comply with the FLSA); Uphoffv. Elegant
Bath, Ltd, 176 F.3d 399 (7th Cir. 1999)(Reversing the district court for not awarding liquidated damages, as doubling unpaid overtime is
the rule, not an exception); Nero v. Industrial Molding Corp., 167 F.3d 921 (5th Cir. 1999\Affirming award of liquidated damages, as there
is a presumption of entitlement to liquidated damages which are the norm).
Case 2:19-cv-03773-MMB Document 1 Filed 08/22/19 Page 10 of 16

34. Each and every class member will have identical questions of law and fact at issue
in this case, and the narrow categories of violations outlined in this lawsuit turn on implicit and
explicit policies of Defendants.

35. All defenses of the Defendants will be aligned and identical as to each current or
putative plaintiff.

36. Adjudication by class or collective action is the most efficient, legally-
appropriate, and effective mechanism to remedy hospital-wide unlawful pay practices towards
Nursing Staff.

Count I
Fair Labor Standards Act (“FLSA”)
(Failure to Pay Overtime Compensation)
- Collective Action -

37. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

38. At all times relevant herein, Defendants have and continue to be “employer[s]”
within the meaning of the Fair Labor Standards Act, 29 U.S.C. §203 (“FLSA”).

39. At all times relevant herein, Defendants to this Action were responsible for
paying wages and overtime compensation to Plaintiff and other similarly situated Nursing Staff.

40. At all tumes relevant herein, Plaintiff was employed with Defendants as an
“employee” within the meaning of the FLSA, as were Nursing Staff who also worked in
similarly situated positions.

41. The FLSA requires covered employers, such as Defendants, to minimally
compensate its “non-exempt” employees, such as Plaintiff and similarly situated Nursing Staff,

at 1.5 times the employee’s regular rate of pay for each hour that the employee works over 40 in

a workweek,

10
Case 2:19-cv-03773-MMB Document1 Filed 08/22/19 Page 11 of 16

42. At all times during his employment with Defendant, Plaintiffs were “non-exempt”
employees within the meaning of the FLSA.

43. Plaintiff has outlined 4 categories of wage and overtime violations that clearly
violate the FLSA supra. Plaintiff thus seeks all available relief under this Statute, equitable, legal
or otherwise.

Count IT
Violation of the Pennsylvania Minimum Wage Act (““PMWA”)
(Unpaid Overtime)
- Class Action -
44, The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

45. The allegations as set forth in Count I are restated and reaffirmed herein as the
Pennsylvania Minimum Wage Act (“PMWA”) provides the same and overlapping protections
for unpaid overtime compensation to Plaintiffs and similarly situated employees. Moreover, state
and federal law(s) are analyzed in the same manner (as to the underpinnings of the allegations

herein).

46. Defendant’s non-payment of overtime compensation to Plaintiffs and similarly
situated employees has and continues to therefore constitute a violation of the PMWA.
Count Il
Violation of the Penusylvania Wage Payment and Collection Law (“PWPCL”)
(Unpaid Overtime)
- Class Action -

47. The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

11
Case 2:19-cv-03773-MMB Document1 Filed 08/22/19 Page 12 of 16

48.

The exact same practices resulting in non-payment of overtime directly resulted in

wage violations as well. By way of example, the bulk of overtime violations and damages

suffered by Plaintiff and Nursing Staff arose from Defendants unlawfully and without notice

concealing in paystubs that they were reducing promised pay rates to in turn deflate overtime

obligations of Defendants.

49.

The wage violations and overtime violations in this lawsuit are substantially

intertwined and arise out of the same nucleus of operative facts. Plaintiff and ali similarly

situated Nursing Staff should be entitled to unpaid wages, inclusive of all equitable and legal

damages permitted by the PWPCL.

WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

(A)

(B)

(C)

(D)

Defendants are to compensate Plaintiffs and all similarly situated employees,
reimburse them and make them whole for any and all pay Plaintiffs and similarly
situated employees would have received had it not been for Defendants’ illegal
actions, including but not limited to past lost earnings, wages, and unpaid
overtime;

Plaintiffs and similarly situated employees should be awarded liquidated or other
penalty damages, as permitted by law(s) herein;

Plaintiffs and other similarly situated employee should be given the most liberal
interpretation of any applicable statute of limitations for equitable and legal
reasons;

Plaintiffs and similarly situated employees should be awarded the costs and
expenses of this action and reasonable legal fees as provided by applicable federal

and state law(s);

12
Case 2:19-cv-03773-MMB Document1 Filed 08/22/19 Page 13 of 16

(E) Any verdict in favor of Plaintiffs and other putative Plaintiffs are to be molded by
the Court to maximize the financial recovery available to them in light of the caps
on certain damages set forth in applicable state or federal law(s); and

(F) Plaintiffs claims are to receive a trial by jury to the extent allowed by applicable
law. Plaintiff has also endorsed this demand on the caption of this Complaint in

accordance with Federal Rule of Civil Procedure 38(b).

Respectfully submitted,

KARPF, KARPF & CERUTTLI, P.C.

ao,

By: CaKsS
AreR-Karpr, Esq.
3331 Street Road
Two Greenwood Square
Suite 128
Bensalem, PA 19020

Date: August 22, 2019

13
 

Case 2:19-cv-03773-MMB Document1 Filed 08/22/19 Page 14 of 16

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CA N’ GNATION F
Jennae Hamid CIVIL ACTION
Mv.
The Chester County Hospital, d/b/a Penn Medicine, et al. , NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy onall defendants. (See § 1:03 of the plan set forth on the reverse
aide of this form.) In the ovent that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court dnd serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant belleves the case should be assigned. ‘

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus — Cases brought under 28 U.S.C, § 2241 through § 2255. ()
(b) Social Security ~ Cases requesting review of a decision of the Secretary of Health
and Huran Services denying plaintiff Social Security Benefits. 0)

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 332. ()

(d) Asbestos ~ Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

 

 

management cases.) ()
(f) Standard Management ~ Cases that do not fall into any one of the other tracks. «)
8/22/2019 La Plaintiff
Date Attorney-at-law Attorney for
(215) 639-080) _ (215) 639-4970 akarpf@karpf-law.cot
Telephone FAX Number E-Mail Address

(Cv, 660) 10/02
Case 2:19-cv-03773-MMB Document 1 Filed 08/22/19 Page 15 of 16
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar}

Address of Plaintiff; 3 Maple Street, Downingtown, PA 19335
Address of Defendant: 701 E. Marshall Street, Westchester, PA 19380; 3400 Spruce Street, Philadelphia, PA 19104

Place of Accident, Incident or Transaction: Defendants place of business

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

Civil cases are deemed related when Yes is answered to any of the following questions:

}. Is this case related to property included in an earlier numbered suit pending or within one year Yes [ | No [x ]
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [_] No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [ | No
numbered case pending or within one year previously terminated action of this court?

4. Js this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No
case filed by the same individual?

I certify that, fo my knowledge, the within case [is / J is not related to any case now pending or within one year previously terminated action in
this court except as noted above.

oe

DATE: 8/22/2019 = ARK2484 / 91538

 

 

—_—
Athorfey-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

 

 

CIVIL: (Place a ¥ in one category only)

 

 

 

 

 

 

A Federal Question Cases: B. Diversity Jurisdiction Cases:
CJ 1. Indemnity Contract, Marine Contract, and All Other Contracts (1 1. Insurance Contract and Other Contracts
L] 2. FELA L] 2. Airplane Personal Injury
[] 3. Jones Act-Personal Injury CI 3. Assault, Defamation
C] 4. Antitrust Ci 4. Marine Personal Injury

5, Patent L] 3. Motor Vehicle Personal Injury
fd 6. Labor-Management Relations CL] 6. Other Personal Injury (Please specif):
LI 7. Civil Rights [] 7. Products Liability
OO 8. Habeas Corpus ( 8. Products Liability - Asbestos

9, Securities Act(s} Cases L] 9. All other Diversity Cases
H 10. Social Security Review Cases (Please specify):
(] 11. Allother Federat Question Cases

{Please specify):
ARBITRATION CERTIFICATION
(The effect of this certifieation is to remove the case from eligibility for arbitration.)

I, Ari R, Karpf , counsel of record or pro se plaintiff, do hereby certify:

 

ix | Pursuant to Local Civil Rule $3.2, § 3(c ) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[ ] Relief other than monetary damages is sought.

Aap he a

DATE: B/22/2019 earn TF ARK2484 /91538
\udtorney-at-Law / Pro Se Plaintiff Astorney LD. # fifapplicable)

NOTE: A trial de nevo will be a trial by jury only if there has been compliance with F.R.C-P. 38.

 

Civ, 609 (5/2013)

 
Case 2:19-cv-03773-MMB Document1 Filed 08/22/19 Page 16 of 16
JS 44 (Rev. 06/17) CIVIL COVER SHEET

The J8 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court, This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose cf initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I, (a) PLAINTIFFS DEFENDANTS
HAMID, JENNAE THE CHESTER COUNTY HOSPITAL, d/b/a PENN MEDICINE, et al.

 

(b) County of Residence of First Listed Plaintiff © _Chester County of Residence of First Listed Defendant Chester
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY}
NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF

THE TRACT OF LAND INVOLVED.
(c) Attomeys (Firm Name, Address, and Telephone Number) Attorneys (if Known)

Karpf, Karpf & Cerutti, P.C.; 3331 Street Road, Two Greenwood Square,
Suite 128, Bensalem, PA 19020; (215) 639-0801; akarpf@karpf-law.com|

 

 

Il. BASIS OF JURISDICTION (Ptace an “X” in One Box Only) WW. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintif f
(For Diversity Cases Only) and One Box for Defendant)
1 U.S. Government X 3. Federal Question PIF DEF PIF DEF
Plaintift (U.S. Government Not a Party) Citizen of This State 1 1 Incorporated or Principal Place 4 4
of Business In This State
2 ‘U.S, Government 4 Diversity Citizen of Another State 2 2 Incorporated ane Principal Place 5 a
Defendant (Indicate Citizenship of Parties in [tem Ii) of Business In Another State
Citizen or Subject ofa 3 3 Foreign Nation 6 6
Foreign Country

 

 

   

"X" it One Box Onty) Click h

   

      

IV. NATURE OF SUIT (ace an - Nature of Suit Code Descriptions
7 = =

        

  

 

        

   
      

    
       

         

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOR ine ae ih
O 140 Insurance PERSONAL INJURY PERSONALINJURY |f 625 Drug Related Seizure ' 422 Appeal 28 USC 158 Q 375 False Claims Act
O 120 Marine * 319 Airplane 0 365 Personal Injury - of Property 21 USC 881 |’ 423 Withdrawal " 376 Qui Tam (31 USC
O 130 Miller Act ' 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a))
O 140 Negotiable Instrument Liability G 367 Health Care/ 1 400 State Reapportionment
0 150Recovery ofOverpayment |' 320 Assault, Libel & Pharmaceutical = 0 440 Antitrust
& Enforcement of Judgment Slander Personal injury € 820 Copyrights 0 430 Banks and Banking
0 151 Medicare Act 330 Federal Emptoyers’ Product Liability 0 830 Patent 0 450 Commerce
0 152 Recovery of Defaulted Liability 0 368 Asbestos Personal 0 835 Patent - Abbreviated 0 460 Deportation
Student Loans ' 340 Marine Injury Product New Drug Application |0 470 Racketeer Influenced and
(Excludes Veterans) ' 345 Marine Product Liability 0 840 Trademark Corrupt Organizations
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY ee EAD SC] EL O 480 Consumer Credit
of Veteran's Benefits "350 Motor Vehicle 0 370 Other Fraud 710 Fair Labor 861 HIA (1395) O 490 Cable/Sat TV
fl 160 Stockholders’ Suits ' 385 Motor Vehicle 0 371 Truth in Lending Act 0 862 Black Lung (923) O 850 Securities/Commodities/
0 190 Other Contract Product Liability Q 380 Other Personal O 720 Labor/Management ' 863 DEWC/DIWW (405(g)) Exchange
0 195 Contract Product Liability |' 360 Other Personal Property Damage Relations 0 864 SSID Title XVI 0 890 Other Statutory Actions
0 196 Franchise Injury Q 385 Property Damage 0 740 Railway Labor Act ' 865 RSI (405(2)) 1 891 Agricultural Acts
* 362 Personal Injury - Product Liability * 751 Family and Medical 0 893 Environmental Matters
Medical Malpractice Leave Act 0 895 Freedom of Information
eS ALPR = EVE RGEC ‘PRISON PRLLLIONS<|0 790 Other Labor Litigation Ee PT EDERA Act
6 210 Land Condemnation A 440 Other Civil Rights Habeas Corpus: G 791 Employee Retirement O 870 Taxes (U.S. Plaintiff 0 896 Arbitration
0 220 Foreclosure 0 441 Voting 0 463 Alien Detainee Income Security Act or Defendant} f 899 Administrative Procedure
1 230 Rent Lease & Bjectment 1 442 Employment fl 510 Motions to Vacate 0 871 IRS—Third Party Act/Review or Appeal of
0 240 Torts to Land § 443 Housing’ Sentence 26 USC 7609 Agency Decision
0 245 Tort Product Liability Accommodations O 530 General 0 950 Constitutionality of
O 290 All Other Reai Property 0 445 Amer. w/Disabilities- [0 535 Death Penalty i ON: ] State Statutes
Employment Other: 0 462 Naturalization Application
0 446 Amer. w/Disabilities - 10 540 Mandamus & Other [0 465 Cther Immigration
Other 0 450 Civil Rights Actions
O 448 Education 0 555 Prison Condition
O $60 Civil Detainee -
Conditions of
Confinement
VV. ORIGIN (Place an “¥” in One Box Only)
Kl Original (1 2 Removed from 0 3 Remanded from 0 4 Reinstated or ' 5 Transferred from 0 6 Multidistrict 0 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (De vot cite jurisdictional statutes aniess diversity):
T FLSA (29USC201)
VI, CAUSE OF ACTION Brief description of cause:
Violations of the FLSA, PMWA and the PWPCL,
VII. REQUESTED IN 0 CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURYDEMAND: —_X Yes 'No
VU. RELATED CASE(S)
IF ANY Beeimsiruetons): ge DOCKET NUMBER
DATE SIGNATURE OPAT, RECORD
8/22/2019 ed ECO?
eae
FOR OFFICE USE ONLY a t/

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

   
